ORDER

PAULINE NEWMAN, Circuit Judge.
The mandate issued on March 22, 2002, is recalled, following remand from the Supreme Court, and the appeal is reinstated. See Talbert Fuel Systems Patents Co. v. Unocal Corp., — U.S.-, 123 S.Ct. 70, 154 L.Ed.2d 3 (2002).
*497The Court remanded the case “for further consideration in light of Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 152 L.Ed.2d 944 (2002).” The Court set forth guidelines and a new presumption with respect to the doctrine of equivalents. Since that decision the parties have filed various papers debating the applicability of the Court’s rulings, most recently a Reply on behalf of Talbert filed January 17, 2003.
The court will accept any additional briefing that any party wishes to offer. It is not necessary to repeat arguments already presented. Any further briefs shall be filed simultaneously by the parties within 20 days after the date of this Order, and shall not exceed 3000 words in length.